DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitations “an electronic apparatus”, “a leg member”, “a housing” in lines 1-2 are unclear. It is unclear whether reference is being made to an addition electronic apparatus, leg member and housing respectively or if reference is being made to the electronic apparatus, the leg member and the housing previously clamed in claim 1.
For the purpose of examination, the Examiner will interpret this as the electronic apparatus, the leg member and the housing previously clamed in claim 1 and claim 9 as “the electronic apparatus comprising the leg member attached to the housing with the mounting structure of the leg member according to claim 1”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao US 20100237223.

Regarding claim 1, Kao US 20100237223 discloses a mounting structure of a leg member to be attached to a housing (housing of 8) of an electronic apparatus (8), 
the structure comprising: 
a bottom plate (81) which constitutes the housing and has a plurality of first female screw holes (82); and 
the leg member (20) including: 
a leg member main body (25) placed between the bottom plate (81) and an installation surface of the electronic apparatus; and 
a support column (10) provided integrally with the leg member main body (25), 
10) including: 
a first male screw member (11/13) located at the tip end of the support column (10) and screwed into the first female screw hole (82); and 
a shaft member (12) that connects the leg member main body (25) and the first male screw member (11/13), 
the shaft member (12) being formed so that its outer diameter is smaller than the inner diameter of the first female screw hole (82) and its shaft length is equal to or larger than the thickness of the bottom plate (81), and being loosely fitted with the first female screw hole (82), 
wherein in case the first male screw member (11/13) is screwed into the first female screw hole (82) and passes from one surface side to the other surface side of the bottom plate (81), 
the shaft member (12) is loosely fitted into the first female screw hole (82), and 
the first male screw member (11/13) is locked to the other surface of the bottom plate (81 as depicted in Fig. 6).

Regarding claim 7, Kao discloses the mounting structure of the leg member according to claim 1, wherein the leg member main body (25) has a housing supporting member (50) protruding from a tip surface facing the bottom plate (81), and the housing supporting member (50) comes into contact with the bottom plate (81) to support load from the housing (8).

Regarding claim 9 (as best understood), Kao discloses an electronic apparatus (8 in Fig. 7) comprising a leg member (20 in Fig. 4) attached to a housing (housing of 8 in Fig. 4) with the mounting structure of the leg member according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 1 above, and further in view of Tanishima US 7048247.

Regarding claim 2, Kao discloses the mounting structure of the leg member according to claim 1, wherein the leg member main body includes a first support member connected to the shaft member.
Koa does not explicitly discloses a second support member located on the base end side of the first support member, the first support member has a spike member that protrudes from the base end portion of the first support member and is one step convex with respect to its surroundings, the second support member has a spike receiving member that is on the tip surface of the second support member and is one step concave with respect to its surroundings, and the second support member supports 
However, Tanishima US 7048247 a leg member main body (21) including 
a first support member (22) connected to a shaft member (staff member of 22f) and 
a second support member (25) located on a base end side of the first support member (22), 
the first support member (22) has a spike member (22e) that protrudes from the base end portion of the first support member (22) and is one step convex with respect to its surroundings (as depicted in Fig. 10), 
the second support member (25) has a spike receiving member (25c) that is on the tip surface of the second support member (25) and is one step concave with respect to its surroundings (as depicted in Fig. 10), and 
the second support member (25) supports load from the first support member (22), a support column (22f), and a housing (A) by contacting the spike receiving member (25c) with the spike member (22e as depicted in Fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the leg member main body of Kao including a second support member located on the base end side of the first support member, the first support member has a spike member that protrudes from the base end portion of the first support member and is one step convex with respect to its surroundings, the second support member has a spike receiving member that is on the tip surface of the second support member and is one step concave with respect to its surroundings, and 

Regarding claim 3, Kao in view of Tanishima discloses the mounting structure of the leg member according to claim 2, wherein the first support member (22 of Tanishima) has a plurality of second female screw holes (22c in Fig. 9 of Tanishima), 
the leg member main body (21 of Tanishima) includes a plurality of screw members (23 of Tanishima) to be screwed into the second female screw holes (22c of Tanishima), 
the second support member (25 of Tanishima) has a flange member (25b in fig. 9 of Tanishima) that projects outward from the periphery of the spike receiving member (25c of Tanishima), and 
the first support member (22 of Tanishima) and the second support member (25 of Tanishima) are prevented from being separated from each other, by locking the flange member (25b of Tanishima) with the screw members (23 of Tanishima) screwed into the second female screw holes (22c as depicted in Fig. 10 of Tanishima).

Regarding claim 8, Kao in view of Tanishima discloses the mounting structure of the leg member according to claim 2, wherein the spike member (22e of Tanishima) has any one of a conical shape, a triangular pyramid shape, and a hemispherical shape (as depicted in Fig. 10 of Tanishima), and 
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 1 above, and further in view of Oh KR101649092B1.

Regarding claim 4, Kao in view of Tanishima discloses the mounting structure of the leg member according to claim 1.
Kao does not explicitly disclose wherein the leg member main body has a projecting pin protruding from a tip surface facing the bottom plate, and the leg member is restricted from rotating around the shaft member, by loosely fitting the projection pin with a through hole formed in the bottom plate.
However, Oh KR101649092B1 discloses (in Fig. 5) a leg member main body (20) having a projecting pin (26) protruding from a tip surface facing a bottom plate (210), and a leg member (21) is restricted from rotating around a shaft member (31), by loosely fitting the projection pin (26) with a through hole (212) formed in the bottom plate (210).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the leg member main body of Kao have a projecting pin protruding from a tip surface facing the bottom plate, and the leg member is restricted from rotating around the shaft member, by loosely fitting the projection pin .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Tanishima as applied to claim 3 above, and further in view of Oh KR101649092B1.

Regarding claim 5, Kao in view of Tanishima discloses the mounting structure of the leg member according to claim 3.
Kao in view of Tanishima do not explicitly disclose wherein the leg member main body has a projecting pin protruding from a tip surface facing the bottom plate, and the leg member is restricted from rotating around the shaft member, by loosely fitting the projection pin with a through hole formed in the bottom plate.
However, Oh KR101649092B1 discloses (in Fig. 5) a leg member main body (20) having a projecting pin (26) protruding from a tip surface facing a bottom plate (210), and a leg member (21) is restricted from rotating around a shaft member (31), by loosely fitting the projection pin (26) with a through hole (212) formed in the bottom plate (210).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the leg member main body of Kao in view of Tanishima have a projecting pin protruding from a tip surface facing the bottom plate, and the leg member is restricted from rotating around the shaft member, by loosely 

Regarding claim 6, Kao in view of Tanishima in view of Oh discloses the mounting structure of the leg member according to claim 5.
Kao in view of Tanishima in view of Oh does not explicitly disclose wherein the projecting pin is at least one of the plurality of screw members, and the tip part of the screw member, which is screwed with the first support member and protrudes from the tip end of the leg member main body, is loosely fitted in the through hole as the projecting pin.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of Tanishima’s screw member such that the projecting pin is at least one of the plurality of screw members 23 of Tanishima, and the tip part of the screw member, which is screwed with the first support member and protrudes from the tip end of the leg member main body, is loosely fitted in the through hole as the projecting pin, in order to prevent unwanted rotation, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park KR200154834Y1 FIG. 2-3; KR200302238Y1 Fig. 4; Chen US 20110303688 Fig. 2-4; Kim US 5007607 Fig. 2; Wang US 8002228 Fig. 3-4 disclose the limitations of claim 1;
Borgen US 6155530 Fig. 16, 18 and 20 discloses a mounting structure of a leg member having a screw portion and spike member
Sorrentino US 4877364 Fig. 1 discloses a screw with threaded portions separated by a non-threaded portion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
	

/JAMES WU/Primary Examiner, Art Unit 2841